Citation Nr: 1533037	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for lumbar strain.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 2006 to March 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefit on appeal.

In May 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's chronic lumbar strain with bilateral L5 spondylolysis and minimal osteosis spondylolisthesis of L5 (lumbar spine disability) is due to an event, injury, or disease incurred during service.  


CONCLUSION OF LAW

The Veteran's lumbar spine disability was caused by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to entitlement to service connection for a lumbar spine disability, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Factual Background and Analysis

The Veteran contends that his currently diagnosed chronic lumbar strain with bilateral L5 spondylolysis and minimal osteosis spondylolisthesis of L5 is related to his military service.  For the reasons discussed below, the Board finds that the preponderance of the evidence shows that his low back disability is related to his military service.  

Service treatment records show complaints of back pain following an injury.  He was given restrictions, but no chronic back diagnosis was made.  Discharge physical examination was negative for a spinal disability.  

A review of private medical records during his service period shows treatment for complaints of low back pain.  The Veteran contends that he has experienced back pain since service.  A service buddy submitted a statement in August 2012.  She recalled the Veteran falling on his back in 2007, and that he was prevented from going for treatment.  She stated that he continued to have back pain the rest of his time in service.  The Veteran also submitted statements from his parents confirming his reports of a back injury in service and complaints of back pain since.  

In March 2009, the Veteran was afforded a VA examination of the spine, during which the examiner diagnosed chronic lumbar strain with bilateral L5 spondylolysis and minimal osteosis spondylolisthesis of L5.  After reviewing the Veteran's claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's chronic lumbar strain was related to his military service.  There is no clinical opinion to the contrary.

The Board finds that there is competent and credible evidence of a low back injury in service, a diagnosis of chronic lumbar strain with bilateral L5 spondylolysis and minimal osteosis spondylolisthesis of L5 within one year of service separation, and a competent and credible March 2009 opinion linking the Veteran's current low back disability to his military service.  As such, the preponderance of the evidence supports a grant of service connection for a low back disability.   


ORDER

Service connection for chronic lumbar strain with bilateral L5 spondylolysis and minimal osteosis spondylolisthesis of L5 is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


